Title: From Thomas Jefferson to John Trumbull, 5 February 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Feb. 5. 1789.

I have duly received your favors of Jan. 18. and 29. and the carriage is arrived without the least accident. I find it perfectly well made and to my mind, and have nothing to regret relative to it but the trouble it has given you. I will now answer, in order the several parts of your letter of the 29th. My younger daughter has  at length recovered, and is I hope out of all danger of further relapse. The elder is very well. Mr. Short was well, at Rome the 15th. of January, and was to set out next day for Naples. He will contrive to be at Paris a little before I leave it. The Amabile donne have not written: but god bless them for all that. Mrs. Cowley was so kind as to deliver a letter from Mrs. Cosway a few days ago. It was of antient date. I have been able to see her but once, but hope that pleasure often. Do you know that we have very odd accounts from America of our friend du Moustier and his friend? It seems that they neither like nor are liked there. J’en suis au desespoir. It is strange that good people should be liable to be deroutés. A thousand wishes for your health and happiness and assurances of the esteem and attachment with which I am Dear Sir Your sincere friend & servant,

Th: Jefferson


P.S. Be so good as to send the inclosed letter to Mr. Jay by a very sure and private conveiance, not to pass thro’ the post office.

